11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Ricky Lee Stroble,                             * From the 259th District
                                                 Court of Jones County,
                                                 Trial Court No. 022925.

Vs. No. 11-13-00106-CV                         * March 12, 2015

Paul Jennings and Adrian Correll,              * Memorandum Opinion by Wright, C.J.
                                                (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.